Title: From Thomas Jefferson to Edward Rutledge, 24 June 1797
From: Jefferson, Thomas
To: Rutledge, Edward


                    
                        My Dear Sir
                        Philadelphia June 24. 97.
                    
                    I have to acknolege your two favors of May 4. and 19. and to thank you for your attention to the commissions for the peas and oranges, which I learn are arrived in Virginia. Your draught I hope will soon follow on Mr. John Barnes merchant here, who, as I before advised you, is directed to answer it.
                    When Congress first met, the assemblage of facts presented in the President’s speech with the multiplied accounts of spoliations by the French West Indians appeared, by sundry votes on the address, to incline a majority to put themselves into a posture of war. Under this influence the address was formed and it’s spirit would probably have been pursued by corresponding measures, had the events of Europe been of an ordinary train. But this has been so extraordinary that numbers have gone over to those, who, from the first, feeling with sensibility the French insults, as they had felt those of England before, thought now, as they thought then, that war measures should be avoided and those of peace pursued. Their favorite engine, on the former occasion, was commercial regulations, in preference to negociation, to war preparations and increase of debt. On the latter, as we have no commerce with France, the restriction of which could press on them, they wished for negociation. Those of the opposite sentiment had, on the former occasion, preferred negociation; but at the same time voted for great war-preparations  and increase of debt: now also they were for negociation, war preparation and debt. The parties have in debate mutually charged each other with inconsistency, and with being governed by an attachment to this or that of the belligerent nations, rather than the dictates of reason and pure Americanism. But in truth both have been consistent: the same men having voted for war measures now who did before, and the same against them now who did before. The events of Europe coming to us in astonishing and rapid succession, to wit, the public bankruptcy of England, Buonaparte’s successes, the successes in the Rhine, the Austrian peace, mutiny of the British fleet, Irish insurrection, a demand of 43. millions for the current services of the year, and above all the warning voice, as is said, of Mr. King to abandon all thought of connection with Great Britain, that she is going down irrecoverably, and will sink us also if we do not clear ourselves, have brought over several to the pacific party, so as at present to give majorities against all threatening measures. They go on with their frigates and fortifications because they were going on with them before. They direct 80,000 of their militia to hold themselves in readiness for service. But they reject the propositions to raise cavalry, artillery and a provisional army, and to trust private ships with arms in the present combustible state of things. They believe the present is the last campaign of Europe and wish to [rub?] through this fragment of a year as they have through the four preceding ones, opposing patience to insult, and interest to honor. They will therefore immediately adjourn. This is indeed a most humiliating state of things. But it commenced in 93. Causes have been adding to causes, and effects accumulating on effects, from that time to this. We had in 93. the most respectable character in the universe. What the neutral nations think of us now I know not: but we are low indeed with the belligerents. Their kicks and cuffs prove their contempt. If we weather the present storm I hope we shall avail ourselves of the calm of peace to place our foreign connections under a new and different arrangement. We must make the interest of every nation stand surety for it’s justice, and their own loss to follow injury to us, as effect follows it’s cause. As to every thing except commerce, we ought to divorce ourselves from them all. But this system would require time, temper, wisdom and occasional sacrifices of interest: and how far all of these will be ours, our children may see, but we shall not. The passions are too high at present to be cooled in our day. You and I have formerly seen warm debates and high political passions. But gentlemen of different politics would then speak to each other, and separate the business of the senate from that of society. It is not so now. Men who have been intimate all their lives cross the streets to avoid meeting, and turn their  heads another way, lest they should be obliged to touch their hat. This may do for young men, with whom passion is enjoiment. But it is afflicting to peaceable minds. Tranquility is the old man’s milk. I go to enjoy it in a few days, and to exchange the roar and tumult of bulls and bears for the prattle of my grandchildren and senile rest. Be these yours, my dear friend, through long years, with every other blessing, and the attachment of friends as warm and sincere as Your’s affectionately
                    
                        Th: Jefferson
                    
                